DETAILED ACTION
This Office action is in reply to correspondence filed 10 February 2022 in regard to application no. 16/929,680.  Claims 1-14 have been cancelled.  Claims 15-27 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a statutory category of invention, as each claim is directed to a method (process).  The claim(s) recite(s) maintaining information relating to endpoints (e.g. destinations), finding a location, receiving a rule, receiving observations of an incident between two times, associating the inputs with one of the endpoints, and analyzing the incident by making inferences in no particular way but merely based on the available data, and ranking information in no particular way but merely based on the available data, and then sending the information to an insurance company. 
Providing data to an insurance provider is a commercial activity and thus one of certain “methods of organizing human activity” deemed abstract; further, these are all mental steps routinely performed by human insurance adjusters with no more technology than a pen and paper.

This judicial exception is not integrated into a practical application because aside from the bare inclusion of a creatively-labeled generic computer with generic computer components and nondescript, implicit use of some kind of network, nothing is done beyond what was set forth above.  (Nearly every smartphone has a camera; every smartphone has an antenna.)  This does not go beyond generally linking the abstract idea to the technological environment of networked smartphones.  See MPEP § 2106.05(h).
As the claims only, and barely, manipulate information about an observable incident (e.g. the car accident in the scenario above), they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing’, MPEP § 2106.05(c), first because such information, being intangible, are not a particular article at all, and second because the claimed 
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment’, MPEP § 2106.05(e), as simply performing the steps by the computer in no particular manner (but merely based on certain data) does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  As explained above, the claims include a computer which has a sensor, processor, camera, antenna and program instructions. These elements are recited at a high degree of generality and the applicant makes it explicitly clear, ¶515, when talking about the “computer units” that the “hardware components may be any components”. [emphasis added] They only perform generic computer functions of receiving, analyzing and sending information.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The dependent claims further do not amount to significantly more than the abstract idea: claims 16, 17, 19-23 and 25-27 are simply further descriptive of the type of information 
The claims are not patent eligible. For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (U.S. Patent No. 10,599,155, filed 1 February 2017) in view of Suchland et al. (U.S. Patent No. 9,338,242).

In-line citations are to Konrardy.
With regard to Claim 15:
Konrardy teaches: A method of reporting incidents to an insurance provider, [abstract] the insurance provider having an insurance provider cloud computing entity including insurance provider stored data and stored programming instructions, the method comprising: 
providing a semantic robotic device, the semantic robotic device having a vision sensor, an antenna, a semantic robotic device processor and a semantic robotic device memory, and
the semantic robotic device memory containing a plurality of location-based endpoints mapped to physical locations, including at least a first endpoint and a second endpoint, the semantic robotic device memory further containing and semantic robotic device stored programming instructions, [Col. 3, lines 1-6; “a computer system for testing the effectiveness of one or more autonomous operation features for controlling a virtual vehicle in a virtual test environment may be provided. The computer system may include one or more processors and a non-transitory program memory coupled to the one or more processors and storing executable instructions”; line 13; it receives information from at least one sensor; Col. 13, line 62; it includes a geolocation unit and a camera; Col. 14, line 60; that it can communicate wirelessly reads on it including an antenna; Col. 19, line 46; it is able to return a vehicle to “a selected location” and, Col. 22, lines 1-2, can detect the vehicle’s present location “from the GPS unit”] the semantic robotic device stored programming instructions operable to cause the semantic robotic device to generate an analysis of an incident occurring during operation of the semantic robotic device; 
localizing the semantic robotic device at the first endpoint via operation of the stored programming instructions by the semantic robotic device processor based on transmissions received by the antenna; [as cited above, it can detect the vehicle’s position using GPS]
receiving, at the antenna, a transmission containing at least one local rule applicable to the first endpoint; [as cited above, it can be told to return the vehicle to a specified location]
receiving inputs at the vision sensor of the semantic robotic device, the inputs comprising detected observations of the incident between a first time and a second time… [Col. 4, line 30; “one or more sensors” are “disposed within [a] vehicle”; Col. 40, lines 63-65; they include a camera, as cited above; they can “identify actions taken by the autonomous vehicle before, during, and/or after vehicle collisions”]
generating, at the semantic robotic device, an analysis of the incident based on a semantic analysis of the incident based on the… inputs… [Col. 40, lines 44, 46; the system does this using “natural language processing” and/or “semantic analysis”] and 
transmitting the analysis to the insurance provider cloud computing entity. [Col. 12, lines 15-18; “information may be wirelessly transmitted to the insurance provider, such as from a transceiver associated with a smart car to an insurance provider remote server”; Col. 15, line 64; it uses “an arrangement known as ‘cloud computing’”]

Konrardy does not explicitly teach mapping the inputs to the second endpoint, the mapped inputs being associated with a mapped time between the first time and the second time or that an analysis comes of inferring a plurality of attributes associated with the second endpoint based on the mapped inputs between the first time and the second time and determining at least one incident leadership indicator from among a plurality of indicators, the plurality of indicators being ranked based on the plurality of attributes and applicability based on the at least one local rule, but it is known in the art.  Suchland teaches a content sharing system [title] which can “determine an event that may match a geo-location and/or time at which an item of content was captured” such as by “a camera”. [Col. 8, lines 11-14]

It provides a ranking process based on a number of matching attributes for every object that may be ranked or weighted for ranking, and designates certain items as being ranked higher than others. [Col. 12, lines 53-60] It presents a ranked list as a set of recommendations; [Sheet 3, Fig. 2B] one of these is presented first and marked with a star. [Sheet 10, Fig. 9B] The overall invention is devoted to management of “event data”, [Col. 1, line 36] and it keeps track of its information in relation to the times at which various events have taken place. [e.g. see Col. 2, lines 13-24] Suchland and Konrardy are analogous art as each is directed to electronic means for managing images and information related to events.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Suchland with that of Konrardy in order to properly route information to a desirable recipient, as taught by Suchland; [Col. 1, lines 11-13] further, it is simply a substitution of one known part for another with predictable results, simply making an analysis in the manner 

Referring to a computer as a “semantic robotic device”, to a numeric quantity as an “incident leadership indicator”, and the like, is considered mere labeling and given no patentable weight in this and the subsequent claims.

With regard to Claim 16:
The method of claim 15, wherein the analysis further comprises an opinion of the incident. [Col. 18, lines 55-58; “The effectiveness of autonomous operation features and the extent of their use may be further used to determine risk associated with operation of the autonomous vehicle by the server’; sucha determination reads on an opinion]

With regard to Claim 17:
The method of claim 16, wherein the opinion is based on semantics inferred by the semantic robotic device, the semantic robotic device further being a participant in the incident. [Col. 9, line 3; “driver acuity/alertness monitoring” which may include, Col. 14, lines 45-48, information “received by the  sensors” such as a “microphone” directed to the “operator and/or passengers within the vehicle; that the sensors can capture data “during” a collision, as cited above in regard to claim 15, reads on the system being a participant therein]

With regard to Claim 18:
The method of claim 15, wherein the step of providing the semantic robotic device comprises providing a plurality of semantic robotic devices. [Col. 15, line 57; note the plural “on-board computers”] 

This claim is not patentably distinct from claim 15 as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 19:
The method of claim 18, wherein the analysis further comprises an opinion of the incident. [Col. 18, lines 55-58; “The effectiveness of autonomous operation features and the extent of their use may be further used to determine risk associated with operation of the autonomous vehicle by the server”; such a determination reads on an opinion]

With regard to Claim 20:
The method of claim 19, wherein the opinion is based on semantics inferred by a semantic robotic device, the semantic robotic device being a participant in the incident. [Col. 9, line 3; “driver acuity/alertness monitoring” which may include, Col. 14, lines 45-48, information “received by the sensors” such as a “microphone” directed to the “operator and/or passengers within the 

With regard to Claim 21:
The method of claim 20, wherein the opinion is based on the semantic analysis of the incident. [Col. 18, lines 55-58; “The effectiveness of autonomous operation features and the extent of their use may be further used to determine risk associated with operation of the autonomous vehicle by the server’; such a determination reads on an opinion]

With regard to Claim 22:
The method of claim 20, wherein the insurance cloud computing entity stored programming instructions are configured to infer an adjustment to an insurance premium based on the opinion. [Col. 25, lines 63-65; “refine or adjust the risk levels based upon operating data and actual losses for insured autonomous vehicles”; Col. 31, lines 15-18; “determine a premium associated with the vehicle insurance policy based at least partially on the risk level’] 

This claim, and other claims which purport to limit the insurance cloud computing entity, are considered but given no patentable weight, as the claimed method is performed by the semantic robotic device; the insurance cloud computing entity is simply an external object with which the claimed device communicates.  Further, “to infer an adjustment to an insurance premium based on the opinion” is 

With regard to Claim 23:
The method of claim 20, wherein the insurance provider stored programming instructions are configured to infer an adjustment to an insurance clause based on the opinion, the method further comprising inferring the adjustment to the insurance clause based on the opinion. [id.; the premium reads on a clause]

With regard to Claim 24:
The method of claim 20, wherein: 
the step of generating the analysis further comprises generating a plurality of opinions comprising a separate opinion by each of the plurality of robotic devices; 
the step of transmitting the analysis further comprises transmitting the plurality of opinions to the insurance provider cloud computing entity; [Col. 14, lines 2-3; in addition to the computer referenced above, a “mobile device 110 may supplement the functions performed by the on-board computer’; that the information is transmitted was cited above] and
the method further comprises aggregating the plurality of opinions via the insurance cloud computing entity stored programming instructions. [Col. 

With regard to Claim 25:
The method of claim 24, wherein the insurance cloud computing entity stored programming instructions are configured to infer an adjustment to an insurance premium based on the plurality of opinions, the method further comprising inferring the adjustment to an insurance premium based on the plurality of opinions. [Col. 25, lines 63-65; “refine or adjust the risk levels based upon operating data and actual losses for insured autonomous vehicles”; Col. 31, lines 15-18; “determine a premium associated with the vehicle insurance policy based at least partially on the risk level”]

With regard to Claim 26:
The method of claim 24, wherein the insurance cloud computing entity stored programming instructions are configured to infer an adjustment to an insurance clause based on the plurality of opinions, the method further comprising inferring the adjustment to the insurance clause based on the plurality of opinions. [id.; the premium reads on a clause]

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. in view of Suchland et al. further in view of Gates et al. (U.S. Publication No. 2019/0098039, filed 26 September 2018).

With regard to Claim 27:
The method of claim 15, wherein the semantic analysis is based on a semantic factorization between at least one semantic associated with a first subset of a plurality of endpoints amongst the mapped endpoints and at least one semantic associated with a second subset of a plurality of endpoints amongst the mapped endpoints between the first time and the second time.

Konrardy and Suchland teach the method of claim 15 including the use of the claimed endpoints and the use of semantics as cited above, but do not explicitly teach the use of semantic factoring, but it is known in the art.  Gates teaches a cybersecurity system [title] that can determine the cost to an insurer of a network breach. [Pg. 5, Table 1] It performs “computational linguistics” including “statistical semantics” using “principal component analysis and factoring”. [0053] Gates and Konrardy are analogous art as each is directed to electronic means for managing information related to the provision of insurance.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gates with that of Konrardy .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 10 February 2022, with respect to rejections made in under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims on this basis has been withdrawn. 

Applicant's arguments filed 10 February 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  As mentioned above, adding an antenna and vision sensor (e.g. camera) simply brings in components ubiquitous to smart phones, of which there were several billion in use at the priority date of the present invention.  That endpoints are mapped to physical locations is simply descriptive of data and is, further, ubiquitous; any computer routing/mapping software, such as that popularized by DeLorme and others beginning in the mid 1990s, does the same.  That an antenna receives a “rule” is simply further description of data; when one is using a smartphone in its customary mode of operation, everything arriving at or emanating from the phone goes through an antenna.
The applicant makes a conclusory argument that the claims are integrated into a practical application, but does not show how they improve the functioning of a computer, invoke a particular machine, transform matter, or go beyond generally linking the abstract idea to a particular technological environment.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 15-27 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The argument focuses on language added by amendment, and for which the references to Suchland and Gates have been incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694